COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN RE                                                             No. 08-14-00237-CR
                                                §
CESAR RODRIGUEZ,                                             AN ORIGINAL PROCEEDING
                                                §
RELATOR                                                             IN MANDAMUS
                                                §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the District Clerk of El Paso County, Texas, and concludes Relator’s petition for writ of

mandamus should be dismissed for lack of jurisdiction. We therefore dismiss the petition for

writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.